SUPERIOR COURT
oFTHE

STATE OF DEI_AWAR E

RlCHARD R. COOCH NEW cAsTl_E couNTY couRTHousE
REs/oENTJuDGE 500 NORTH KING STREET, SU|TE IO4OO
W\LM|NGToN, DELAwARE 19801-3733

TE\_EPHoNE (302) 255-0664

Jarnes J. Kriner, Esquire
Deputy Attorney General
Departrnent of Justice

820 North French Street
Wilmington, Delaware 19801
Attorney for State of Delaware

Lamare A. Bradley

J ames T. Vaughn Correctional Center
1181 Paddock Road

Smyrna, Delaware 19977

Defendant, pro se

Re: State of Delaware v. Lamare Bradlev
ID# 0712028521

Submitted: November 27, 2018
Decided: December 4, 2018

On Defendant’s Motion for Correction of Illegal Sentence. DENIED.

Dear Mr. Kriner and Mr. Bradley:

I have received Defendant’s motion to for correction of illegal sentence, and the
State’s response. Upon review of the contentions’ of the parties, the Court denies
Defendant’s Motion.

Defendant pled guilty to inter alia Unlawful Sexual Contact First Degree, and
Was sentenced on January 23, 2009. At the time of sentencing, ll Del. C.
§4121(e)(1) required that Defendant register as a Tier III sex offender in addition to
any incarceration or probation. The Court, however, erroneously ordered Defendant
to register as a Tier II sex offender. On June 24, 2011, the Court notified the parties
of the error and proposed to correct the sentence to properly reflect the Tier III
designation. Defense counsel did not object, and the sentence Was so corrected.

In his motion, Defendant contends it has only now come to his attention that his
sentence was amended in 2011 to reflect the statutory mandate. lt appears to the
Court however, that Defendant has repeatedly registered as a Tier III sex offender
since his sentence was corrected in 2011. Defendant further alleges that his plea
agreement included a provision that he would be required to register as a Tier II sex
offender, not Tier III. At the time of the plea agreement, Defendant acknowledged
that he had to register as a sex offender, and that Defendant discussed the
requirements with his lawyer, as noted on the Truth-In-Sentencing Guilty Plea
Form.l There is no indication that there was an agreed upon tier. At the time of
sentencing, 11 Del. C. §4121(e)(1) required Defendant register as Tier III.

Accordingly, Defendant Motion for Correction of Illegal Sentence is DENIED.

IT IS SO ORDERED.
Very truly yours,

MJJ\/bv~/L’r`

RRC

cc: Prothonotary
Investigative Services

 

l Truth-In-Sentencing Guilty Plea Form, D.I. 26 (Nov. 12, 2008). Defendant and defense
counsel signed the Truth-In-Sentencing form.